Citation Nr: 0619232	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-16 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for soft tissue 
sarcoma, due to herbicide exposure.  

2.  Entitlement to service connection for rheumatoid 
arthritis, claimed as secondary to a shell fragment wound. 

3.  Entitlement to a compensable rating for a shell fragment 
wound scar on the left temporoparietal region.  

4.  Whether new and material evidence has been submitted in 
order to reopen a claim for a left hip disability.  

5.  Whether new and material evidence has been submitted in 
order to reopen a claim for carpel tunnel syndrome.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

These matters come to the Board of Veterans' Appeals (Board) 
from December 2002 and May 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of whether new and material evidence has been 
submitted in order to reopen the veteran's claims for 
entitlement to service connection for a left hip disability 
and carpel tunnel syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence does not 
establish that the veteran has been diagnosed with a soft 
tissue sarcoma. 

3.  The preponderance of the probative evidence indicates 
that the claimed rheumatoid arthritis of the right arm is not 
secondary to a service-connected injury or disease, including 
a shell fragment wound.

4.  The veteran's scar on the left temporoparietal region has 
been shown to be asymptomatic and no more than slightly 
disfiguring, with none of the characteristic signs of 
disfigurement. 


CONCLUSIONS OF LAW

1.  Leiomyoma (claimed as soft tissue sarcoma) was not 
incurred in or aggravated by active service, nor may the 
tumor be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2005). 

2.  Rheumatoid arthritis of the right arm is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.310 (2005). 

3.  The criteria for a compensable rating for the scar on the 
left temporoparietal region have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.118, 38 C.F.R. §§ 4.7, 4.118 
Diagnostic Codes 7800-7805 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in October 2002 and April 2003 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in that pertains to the claim.  The 
claim was readjudicated in a July 2004 Supplemental Statement 
of the Case (SSOC).  

The RO has obtained the veteran's service medical and 
personnel records, post service treatment records and 
examination reports, and records pertaining to his claim for 
disability benefits from the Social Security Administration 
(SSA).  In an April 2003 letter the veteran indicated that he 
had no further evidence to submit in conjunction with his 
claims.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate 
the claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.    There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection and 
increased rating, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir.1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions, 
including those raised at May 2004 VA hearing; service 
medical records; VA medical records; VA examination reports; 
private medical records; and information from the SSA.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Service incurrence will be presumed 
for certain chronic diseases, including arthritis, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Where a veteran served for 90 days in active service, and a 
malignant tumor or arthritis develops to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service connected even 
though there is no evidence of such disease in service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2005).

In order to establish direct service connection for the 
claimed disorder, the claim must be supported by (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  


Service Connection for Soft Tissue Sarcoma

The veteran claims service connection for a soft tissue 
sarcoma of the stomach due to herbicide exposure. 

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed  
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003).  The Federal Circuit has held, 
however, that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No.  98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran's service medical records do not reveal any 
chronic gastric complaints or a diagnosis of leiomyoma, nor 
does the veteran claim this disorder began in service.  His 
DD Form 214 reveals that he served in Vietnam during the 
Vietnam era, and his exposure to an herbicide agent is 
presumed.  

In his February 2003 claim the veteran indicated that he was 
claiming service connection for a "soft-tissue sarcoma" of 
his stomach.  The list of diseases in 38 C.F.R. § 3.309(e) to 
which the presumption of service connection applies based on 
herbicide exposure includes "soft-tissue sarcomas."  The 
soft-tissue sarcomas to which the presumption applies, 
however, include: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular, and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  

The medical evidence shows that the veteran's 
gastrointestinal complaints were diagnosed as an actively 
bleeding gastric polyp in April 1995.  A subsequent biopsy 
report of the polyp revealed a diagnosis of leiomyoma, a 
benign neoplasm.  The soft tissue sarcomas listed in the 
regulation, specifically leiomyosarcomas, are malignant 
tumors (i.e. cancer), which is not the disorder found on 
biopsy.  There is no medical evidence of record diagnosing 
the veteran with any form of soft tissue sarcoma.

Regardless of whether leiomyoma is listed as a presumptive 
disease, the veteran may establish service connection based 
on direct service incurrence.  See Combee, 34 F.3d at 1039.  
However, as noted above, there is no evidence of any chronic 
gastric disorder, polyps, or leiomyoma in service, nor is 
there any medical evidence of record even suggesting a 
relationship between that disorder and service. 

The Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for a 
leiomyoma, claimed as soft tissue sarcoma.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




Entitlement to Service Connection for Rheumatoid Arthritis, 
Claimed as Secondary to a Shell Fragment Wound

As a preliminary matter, the Board notes that in August 1982 
the RO denied the veteran's claim for entitlement to service 
connection for arthritis of the arms and shoulders on a 
direct basis.  In the present claim, the veteran purports 
that his arthritis of the right arm is secondary to a 
service-related injury.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  In 
addition, secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Service medical records reveal that in December 1967 the 
veteran was slightly wounded in Vietnam as a result of 
hostile action.  He sustained metal fragment wounds to his 
right arm and head while on night perimeter defense duty.  A 
September 1968 service medical record noted than an X-ray of 
the veteran's arm and shoulder revealed shrapnel in his arm.  
On the veteran's October 1969 Report of Medical History he 
denied arthritis or rheumatism.  The contemporaneous Report 
of Medical Examination noted the veteran's upper extremities 
were normal.  

Although the veteran had the shrapnel removed from his right 
arm in 1981, no diagnosis of arthritis was noted.  

There is no medical evidence linking arthritis of the right 
arm with the shrapnel wound he received in service, and thus 
service connection is not warranted for a right arm 
disability on a secondary basis.  In this regard, the Board 
notes that the veteran presented for a VA examination in 
September 1999.  The examiner noted the veteran's in-service 
injury and reviewed his claims file.  Orthopedic examination 
of the right forearm revealed a small entrance wound over the 
mid-axillary area over the right bicep muscle.  The examiner 
diagnosed status post shrapnel injury to the right upper 
extremity without any permanent sequela.  The examiner 
further noted that he did not see any evidence of permanent 
injury in the right upper extremity or evidence of pain that 
was due to the shrapnel soft tissue injury in 1967.  

The veteran has asserted that he has "rheumatoid 
degenerative arthritis" of the right arm related to his 
service connected shrapnel injury.  However, as a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
LeShore v. Brown, 8 Vet. App. 406 (1995); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

In the absence of evidence linking the claimed rheumatoid 
degenerative arthritis to his service connected shrapnel 
injury or otherwise linking it to service, the preponderance 
of the evidence is against the claim for service connection 
for arthritis of the right arm.  Moreover, there is no 
evidence of arthritis within on year of discharge from 
service.  Consequently, the preponderance of the evidence is 
against the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Increased Rating for a Scar of the Forehead  

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  All potentially applicable regulations must be 
applied, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require 
review of the entire history with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the specified rating criteria but coordination of 
the rating with functional impairment is required38 C.F.R. 
§ 4.21 (2005).  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating. Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 3 or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with 6 or more characteristics of disfigurement 
will be rated 80 percent.  Such disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 2 features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with 4 or 5 characteristics of disfigurement will 
be rated 50 percent.  Such disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
will be rated 30 percent.  Such disfigurement with one 
characteristic of disfigurement warrants a 10 percent rating.  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, Note 1.

Under Diagnostic Code 7804 (2005), a 10 percent rating is 
assigned for scars that are superficial and painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  Superficial and poorly 
nourished scars with repeated ulceration also warrant a 10 
percent evaluation under Diagnostic Code 7803 (2005). Scars 
may be rated based on limitation of function of the part 
affected under Diagnostic Code 7805 (2005).  With no 
limitation of function, a noncompensable (0 percent) rating 
is assigned.

Service connection for a one inch scar over the left 
temporoparietal region was granted by a June 1970 rating 
decision.  The scar is currently rated as noncompensable 
under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

In this instance, the Board finds that the preponderance of 
the evidence is against granting a compensable disability 
rating for the scar.  In this regard, the most probative 
evidence of record is the VA scars examination conducted in 
April 2003.  In this report, the veteran's scar was described 
as non-disfiguring with an adjacent area of tenderness.  The 
examiner noted that the veteran's scar was exactly at the 
temporoparietal border from the hairline and measured 4 cm. 
by 0.5 cm. wide.  Two other fine line scars were noted distal 
to the scar, which measured 2.5 cm. and 3.5 cm.  It is not 
clear whether those scars are in any way related to the 
original service connected scar, but further clarification is 
not necessary at this time.  In this regard, the examiner 
noted that none of the scars were disfiguring, unstable, 
elevated, depressed, inflamed, discolored or inflexible.  The 
examiner noted that the scars were the same color as compared 
to the normal areas of the veteran's skin and there was no 
gross distortion or asymmetry of any facial feature.  The 
examiner also noted that there was no limitation of motion or 
limitation of any function caused by the scars.  

Although the veteran complained of burning and itching of his 
scars during the May 2004 RO hearing, there is no objective 
medical evidence supporting these complaints.  Moreover, the 
examination did not reveal the scar(s) themselves to be 
painful; rather he complained of tenderness in an adjacent 
area.  

In short, the veteran's service-connected scar is not shown 
to be disfiguring, unstable, or painful.  Consequently, the 
Board finds that a compensable rating is not warranted under 
Diagnostic Codes 7803, 7804, or 7805.  Furthermore, the scars 
have been shown to be only 2.5 to 4 cm. in length, and none 
are at least 0.6 cm in width.  Thus, the scar has not been 
shown to be manifested by any of the characteristics of 
disfigurement as set forth under Diagnostic Code 7800 so as 
to warrant a compensable rating under that Code.  Moreover, 
the examiner found the scars were not disfiguring.

In summary, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's service 
connected scar of the head more nearly approximates the 
criteria for a compensable disability rating.  Accordingly, 
the benefit sought on appeal is denied.



ORDER

Entitlement to service connection for leiomyoma, claimed as 
soft tissue sarcoma due to herbicide exposure, is denied. 

Entitlement to service connection for arthritis of the right 
arm, claimed as secondary to service connected shell fragment 
wound scar of the right arm is denied.  

Entitlement to a compensable rating for a scar on the left 
temporoparietal region is denied.  


REMAND

The Board notes that in a May 2003 rating decision the RO 
denied the veteran's claim for service connection for carpal 
tunnel syndrome because new and material evidence had not 
been submitted.  The veteran submitted correspondence in 
October 2003 which can reasonably be construed as a notice of 
disagreement with that denial.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO has issued the statement of the 
case, the claim should be returned to the Board only if the 
veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Additionally, a December 2002 rating decision determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a right hip disorder.  
The veteran appealed and a statement of the case was issued 
in May 2003.  The October 2003 correspondence also mentioned 
his right hip condition.  This document can reasonably be 
construed as requesting that appellate review continue, and 
is sufficient to constitute a substantive appeal.  

With respect to this claim, the Board observes that during 
the pendency of these appeals, the U.S. Court of Appeals for 
Veterans Claims ("Court") concluded that when providing the 
notice required by the VCAA for new and material evidence 
cases it is necessary for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
that regard, the Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

The RO advised the veteran of the meaning of new and material 
evidence by way of a May 2003 letter.  However, this letter 
did not notify the veteran of the reason his claim for 
entitlement to service connection for a hip disability was 
denied in October 1996 or why his claim for entitlement to 
service connection for carpal tunnel syndrome was denied in 
January 1995.  Therefore, on remand, corrective VCAA notice 
should be provided. 

The Board also notes that the Court, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Thus, the letter should also advise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also include an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  
      
Accordingly, the case is REMANDED for the following action:

1.  The RO must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claims.  The notice 
should also address what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient 
in the previous denials, as outline by 
the Court in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).  In 
addition, the letter should advise that a 
disability rating and effective date will 
be assigned if service connection is 
granted, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for carpal 
tunnel syndrome, so that the veteran may 
have the opportunity to complete an 
appeal on that issue by filing a timely 
substantive appeal.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record with respect to the right hip 
claim.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


